Title: From John Adams to Thomas Mussey, 12 June 1821
From: Adams, John
To: Mussey, Thomas



Sir
Montezillo June the 12th. 1821

I have received from my merutorious firend and Nephew Mr Shaw, your polite letter of the ninth of this month; together with an ingenious and valuable implement in domestic economy. This invention appears to me an improvement in our culinary œconomy which perhaps wants reformation and amelioration as much in proportion as any other interest.
I thank you, sir, both for your letter and  / machinery and am your obedient and obliged / humble Servant
John Adams